DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Independent claim 1 is amended. Claims 4-8 are withdrawn. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
1. (Currently Amended) An epitaxial growth device comprising:
a chamber;
a susceptor for placing a silicon wafer thereon within the chamber;
a supporting shaft for supporting the susceptor from below, having a main column located coaxially with a center of the susceptor and supporting arms radially extending from the main column; and
lift pins configured to be inserted through both through-holes provided in the susceptor and through-holes provided in the supporting arms, and arranged movably in a vertical direction so that the silicon wafer is attached and detached on the susceptor by ascending and descending the lift pins, each of the lift pins having a rod-shaped 
[[the]] a straight trunk part lower region has a surface roughness larger than a surface roughness of [[the]] a straight trunk part upper region,
at least a surface layer region of each of the lift pins is made of glassy carbon having a hardness lower than a hardness of the susceptor,
the straight trunk part of each of the lift pins comprises [[a]] the straight trunk part upper region configured to pass through the through-hole of the susceptor and having [[a]] the surface roughness of from not less than 0.1 um to not more than 0.3 um, and
the straight trunk part of each of the lift pins comprises [[a]] the straight trunk part lower region configured to pass through the through-hole of the supporting arm and having [[a]] the surface roughness of from not less than 1 um to not more than 10 um.
4. (Cancelled) 
5. (Cancelled) 
6. (Cancelled) 
7. (Cancelled) 
8. (Cancelled) 
Allowable Claims
Claims 1-3, 9 and 10 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record to Takagi (JP 2003142407 A, machine translation, “Takagi”) teaches an epitaxial growth device, but does not teach, disclose or reasonably suggest that “… each of the lift pins having a rod-shaped straight trunk part and a head part having a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193.  The examiner can normally be reached on 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/HUA QI/           Primary Examiner, Art Unit 1714